UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
LORENE MURPHY, AS GUARDIAN OF EDWARD
PETER ZANCHETTA,
                                          19-cv-5198 (JGK)
                   Plaintiff,
                                          ORDER
          - against -

VIRDA NETCO ESTABLISHMENT AND FLAVIO
LEPORI,

                    Defendants.
────────────────────────────────────
JOHN G. KOELTL, District Judge:

     The Court has reviewed the Report and Recommendation of

Magistrate Judge Lehrburger dated March 3, 2020. No objections

have been filed and the time for filing objections has now

passed. In any event, the Court finds that the Report and

Recommendation are well reasoned and should be adopted.

     Therefore, the Court will enter judgment in accordance with

the Report and Recommendation. The plaintiff is directed to

submit a proposed judgment by April 22, 2020. Virda Netco

Establishment may submit a counter judgment by April 27, 2020.

SO ORDERED.


Dated:    New York, New York
          April 14, 2020         ______/s/ John G. Koeltl _____
                                        John G. Koeltl
                                  United States District Judge
